FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                           October 30, 2015
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
ANTONE LAMANDINGO KNOX,

      Petitioner - Appellant,

v.                                                          No. 15-6074
                                                    (D.C. No. 5:14-CV-00353-W)
ANITA TRAMMELL, Warden,                                    (W.D. Okla.)

      Respondent - Appellee.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before KELLY, BACHARACH, and MORITZ, Circuit Judges.
                  _________________________________

      Petitioner Antone Lamandingo Knox, a state prisoner proceeding pro se,

seeks a certificate of appealability (COA) to appeal the district court’s denial of his

Fed. R. Civ. P. 60(b) motion. His motion sought relief from a year-old district court

order dismissing Knox’s previously-filed Rule 60(b) motion. We deny the

application for a COA and dismiss the appeal.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                     I. BACKGROUND

       Knox pleaded guilty in 1995 to attempted robbery with a firearm after former

conviction of two or more felonies, pointing a firearm at another after former

conviction of two or more felonies, and possession of a firearm after former

conviction of two or more felonies. He has filed numerous § 2254 petitions

challenging his conviction, all of which were dismissed. See Knox v. Workman,

425 F. App’x 781, 783-84 (10th Cir. 2011) (affirming the dismissal of his petition as

time-barred); Knox v. Trammell, No. CIV-12-1393-W, 2013 WL 1908313, at *1

(W.D. Okla. May 7, 2013) (dismissing for lack of jurisdiction because petition was

an unauthorized second or successive petition); Knox v. Trammell,

No. CIV-13-925-W, 2013 WL 5460826, at *1 (W.D. Okla. Sept. 30, 2013)

(dismissing for lack of jurisdiction because petition was another unauthorized second

or successive petition), appeal dismissed, No. 13-6229 (10th Cir. Dec. 27, 2013).

       On April 10, 2014, Knox filed an “Ex Parte Motion for [Rule] 60(b)(1) Thru

(6) [Relief].” R. at 4. The district court construed this filing as another unauthorized

second or successive § 2254 petition challenging his conviction. “A district court

does not have jurisdiction to address the merits of a second or successive . . . § 2254

claim until [the circuit] court has granted the required authorization.” In re Cline,

531 F.3d 1249, 1251 (10th Cir. 2008) (per curiam). When presented with an

unauthorized second or successive application, the district court has the option to

transfer the application to this court if a transfer is in the interest of justice or dismiss

it for lack of jurisdiction. See id. at 1252. The district court determined it was not in

                                              2
the interest of justice to transfer Knox’s filing to this court for authorization, clearly

explaining that the claims Knox sought to raise were not based on either a new rule

of constitutional law or on any newly discovered evidence, as is required to file a

second or successive petition, see 28 U.S.C. § 2244(b)(2). Thus, it dismissed the

matter for lack of jurisdiction on May 14, 2014.

       Knox did not file a timely appeal from the May 2014 dismissal order. Instead

he filed two motions on April 3, 2015. First, he filed a motion for transcripts,

claiming he needed copies of all the transcripts, magistrate reports and

recommendations, and court orders in all of his prior § 2254 proceedings so that he

could seek authorization from the Tenth Circuit to file a second or successive § 2254

petition. Second, he filed a Rule 60(b) motion, ostensibly filed “in support of” his

motion for transcripts. R. at 65. In the latter motion, Knox sought relief from the

May 2014 dismissal order under Rule 60(b)(6). He argued that he had raised

constitutional claims in his April 2014 motion that would satisfy the authorization

requirements and, thus, the district court should have transferred his 2014 filing to

the Tenth Circuit in the interest of justice.

       The district court denied both motions in a single order. It denied Knox’s

transcript motion because the dockets in Knox’s previous § 2254 proceedings showed

Knox had been mailed copies of all the papers, pleadings and orders in each. It

denied his Rule 60(b) motion, reaffirming its decision that it was not in the interest of

justice to transfer the matter to the Tenth Circuit. The district court denied Knox’s

request to proceed in forma pauperis and denied him a COA to appeal.

                                                3
                                   II. DISCUSSION

       Knox’s COA application continues to assert arguments relating to the district

court’s May 2014 order and judgment of dismissal. We lack jurisdiction to review

that order, however, because Knox did not file a timely notice of appeal. See Bowles

v. Russell, 551 U.S. 205, 214 (2007) (“[T]he timely filing of a notice of appeal in a

civil case is a jurisdictional requirement.”). Judgment was entered on May 5, 2014,

and Knox did not file his notice of appeal until April 15, 2015. See Fed. R. App. P.

4(a)(1)(A) (providing that any notice of appeal in a civil case must be filed within

thirty days of entry of judgment). Knox’s Rule 60(b) motion did not toll the

applicable thirty-day period because that motion was not filed within twenty-eight

days of entry of judgment. See Fed. R. App. P. 4(a)(4)(A)(vi).

       A COA is required for Knox to appeal the denial of his April 2015 Rule 60(b)

motion because that motion, in substance and effect, reasserted the same grounds for

relief from Knox’s underlying conviction as he raised in his April 2014 filing.

See United States v. Nelson, 465 F.3d 1145, 1147 (10th Cir. 2006). We will issue a

COA only if Knox has made “a substantial showing of the denial of a constitutional

right.” See 28 U.S.C. § 2253(c)(2). We deny a COA because reasonable jurists

would not debate the correctness of the district court’s ruling. The COA application

is frivolous.1


       1
        It is unclear from Knox’s garbled COA application if he also seeks to appeal
the denial of his motion for transcripts. To the extent he is seeking to appeal that
ruling, we conclude a COA is not required because the ruling on that motion did not
                                                                            (continued)
                                           4
      Knox has filed a motion for sanctions, in which he asks this court to sanction

the Respondent for matters related to his prison mail and other prison conditions.

We have reviewed the motion and deny it.

      We deny Knox’s request for a COA and his motion for sanctions and dismiss

the appeal. Appellant’s motion to proceed in forma pauperis is denied.



                                            Entered for the Court



                                            Paul J. Kelly, Jr.
                                            Circuit Judge




dispose of the merits of Knox’s § 2254 habeas petition. See Harbison v. Bell,
556 U.S. 180, 183 (2009) (holding COA not required to exercise appellate
jurisdiction to review a district court’s final order that does not dispose of the merits
of the habeas petition). We have reviewed the motion and conclude the district court
did not abuse its discretion in denying Knox’s request for the transcripts, papers,
pleadings and orders in all of his § 2254 proceedings.

                                            5